DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, filed November 27th 2019 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the Applicant’s claim to priority to U.S. Provisional 62772836 filed 11/29/2018. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/24/2020 and 09/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6, as both embrace wherein the NSAID is ketorolac tromethamine. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US2016/0120912 published 05/05/2016).
 Tseng teaches composition comprising umbilical cord tissue to be used to treat pain associated with ocular disorders ([0064]), Figure 4, claims 1, 5, 15, 19 and 35). Tseng teaches that non-steroidal inflammatory agents, antibiotic agents, and steroidal anti-inflammatory compounds are combined with the umbilical cord tissue ([0065], claims 1, 5, 15, 19). Ketorolac is taught as a suitable NSAID to incorporate into the ophthalmic composition ([0065],[0072]). Prednisolone is taught as a suitable steroidal compound and tobramycin is taught as a suitable antibiotic to incorporate into the ophthalmic composition ([0065], [0071], [0077]-[0078]).  Tseng teaches that said composition comprising umbilical cord tissues and additional therapeutic agents is formulated as a lyophilized solid, and is reconstituted in a suitable buffered saline solution (PBS) prior to use ([0052-0058], claims 1, 5, 15, 19).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu (U.S. Patent 5,414,011 published 05/09/1995) and Tseng (US2016/0120912 published 05/05/2016).  
 Fu teaches ophthalmic compositions effective for the treatment of inflammation and pain. Fu teaches the combination of the NSAID ketorolac tromethamine with the antibiotic tobramycin as tobramycin does not interfere with the diffusion of the NSAID into the eye of the administered subject (abstract, col. 4 lines 5-60, Examples 3-4, 6, claims 1, 5).  Fu teaches that the NSAID is present in 0.05-1% wt. of the composition, which overlaps with the instantly claimed range (col. 5 lines 15-40). Applicant is reminded of MPEP 2144.05 in the case where the claimed ranges "overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Fu does not specifically teach wherein the composition further comprises lyophilized umbilical cord serum. Nor does Fu teach that the composition is lyophilized, and further reconstituted with sterile solution. 
Tseng teaches composition comprising umbilical cord tissue to be used to treat pain associated with ocular disorders ([0064]), Figure 4 claims 1, 5, 15, 19 and 35). Tseng teaches that non-steroidal inflammatory agents, antibiotic agents, and steroidal anti-inflammatory compounds are combined with the umbilical cord tissue ([0065], claims 1, 5, 15, 19). Ketorolac is taught as a suitable NSAID to incorporate into the ophthalmic composition ([0065],[0072]). Prednisolone is taught as a suitable steroidal compound and tobramycin is taught as a suitable antibiotic to incorporate into the ophthalmic composition ([0065], [0071], [0077]-[0078]).  Tseng teaches that said composition comprising umbilical cord tissues and additional therapeutic agents is formulated as a lyophilized solid, and is reconstituted in a suitable buffered saline solution (PBS) prior to use ([0052-0058], claims 1, 5, 15, 19).  
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate umbilical cord tissue to the ophthalmic composition comprising ketorolac tromethamine and tobramycin of Fu, in view of Tseng, in order to arrive at the claimed composition. Motivation to incorporate umbilical cord tissue logically flows from the fact that it is known in the art to combine non-steroidal inflammatory agents, antibiotic agents, and steroidal anti-inflammatory compounds with .  
 
Claims 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fu (U.S. Patent 5,414,011 published 05/09/1995) and Tseng (US2016/0120912 published 05/05/2016) as applied to Claims 1-4, 6-7 above, in view of Muller (US2004/0248962 published 12/09/2004) and Wang (US2006/0183786 published 08/17/2006).
 
 The combination of Fu and Tseng render obvious the ophthalmic composition comprising umbilical cord tissue coformulated with the NSAID ketorolac tromethamine and the antibiotic tobramycin, as said composition is effective for the treatment of  pain associated with ocular disorders. The combination of Fu and Tseng further render obvious the lyophilization of said composition comprising umbilical cord tissues and additional therapeutic agents as a lyophilized solid, to be reconstituted later with a sterile solution. 
  However, the combination of Fu and Tseng do not specifically teach wherein ketorolac tromethamine is present in 0.35 %wt. to 0.45%wt. of the composition.  
Muller teaches ketorolac tromethamine ophthalmic compositions for the treatment of ocular pain (abstract). Muller teaches that traditional ketorolac tromethamine ocular compositions comprise 0.5% wt. ketorolac tromethamine, which yields adverse effects such as burning, stinging of the eyes and ocular irritation ([0006]). Muller teaches that ocular compositions comprising 0.40% wt. ketorolac tromethamine are suitable to reduce the occurrence of adverse events while maintaining clinical efficacy ([0007]-[0008], [0016], [0036]). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the concentration of ketorolac tromethamine in the ophthalmic composition of Fu and Tseng above to 0.40% wt. in view of Muller, in order to avoid unwanted adverse effects associated with elevated concentrations of ketorolac tromethamine, while maintaining clinical efficacy. 
It is noted that the combination of Fu, Tseng and Muller do not specifically teach that the ophthalmic composition comprising umbilical cord tissue coformulated with the NSAID 0.40% wt. ketorolac tromethamine and the antibiotic tobramycin is effective at treating ocular burns. 
 Wang teaches that ketorolac tromethamine is a suitable composition to treat burn pain following injury ([0141]). 
 Considering the ophthalmic composition comprising umbilical cord tissue coformulated with the NSAID 0.40% wt. ketorolac tromethamine and the antibiotic tobramycin was taught in the prior art as being effective at treating ocular pain while not 
 
Conclusion
In view of the rejections set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628